Citation Nr: 0416194	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-18 620	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury including a seizure disorder.

2.  Whether there is new and material evidence to reopen a 
claim for service connection for headaches.

3.  Entitlement to a total compensation rating based on 
individual unemployability.

4.  Entitlement to a special monthly pension based on the 
need for aid and attendance.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel

INTRODUCTION

The veteran served on active duty from August 19, 1965 to 
February 4, 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

FINDINGS OF FACT

1.  The veteran is not shown to have any residuals of a 
claimed head injury in service.

2.  The Board denied service connection for headaches in May 
1979.  Evidence received since that decision is either 
cumulative or redundant, or is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran is not blind, a patient in a nursing home, or 
so helpless as to require regular aid and attendance of 
another person.

4.  The veteran has no service-connected disabilities.

CONCLUSIONS OF LAW

1.  Residuals of a claimed head injury, including a seizure 
disorder, were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

2.  The veteran has not submitted new and material evidence 
since the final May 1979 Board decision, and thus his claim 
for service connection for headaches is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  The criteria for special monthly pension based on the 
need for regular aid and attendance have not been met.  38 
U.S.C.A. §§ 1114 (West 2002); 38 C.F.R. § 3.352 (2003).

4.  A total disability rating based on individual 
unemployability due to service-connected disabilities is not 
warranted.  38 C.F.R. § 4.16 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA 

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of the VA with respect to the duty 
to assist a claimant in obtaining evidence to substantiate a 
claim and includes an enhanced duty to notify a claimant and 
his or her representative, if any, as to the information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to the VA's duty to notify, in January 2002 and 
March 2002 letters the RO informed the veteran of the types 
of evidence needed to substantiate his claims.  In accordance 
with the requirements of the VCAA, the RO, in the above 
letters letter, informed the veteran what evidence and 
information the VA would obtain.  Therefore, the Board finds 
that the VA's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003).

With regard to the content of the January 2002 and March 2002 
letters, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the duty to assist letters, the RO informed the veteran 
that the VA must make reasonable efforts to help him get 
evidence necessary to support his claim.  He was told that 
the VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing sufficient information to the VA to 
identify the custodian of any records.  He was notified that 
it was still his responsibility to make sure that these 
records were received by the VA.  See 38 U.S.C.A. § 5107(a) 
(West 2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  He was not 
specifically asked provide any evidence in the claimant's 
possession that pertains to the claim.  But in the 
circumstances of this claim, the Board finds that there is no 
allegation or likelihood that there is any such pertinent 
evidence.  In this regard, and in any event, a recent opinion 
by the General Counsel's Office, it was determined that the 
Pelegrini Court's discussion of the "fourth element" was 
obiter dictum and was not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  

The Board further acknowledges that the January 2002 and 
March 2002 letters were sent to the veteran after the RO's 
decision that is the basis for this appeal.  As noted in 
Pelegrini, the plain language of 38 U.S.C.A. § 5103(a) 
requires that this notice be provided relatively soon after 
the VA receives a complete or substantially complete 
application for benefits; thus, the Court held that under 
section 5103(a), a service-connection claimant must be given 
notice before an initial unfavorable RO decision on the 
claim.  In this case, however, the veteran's claim has been 
reevaluated on more than one occasion without taint or 
"adverse impact" due to earlier adjudications.  As there 
could be no useful purpose for providing another section 
5103(a) notice under the circumstances of this case -- that 
is, at a time so far removed from the application for 
benefits -- the Board concludes that any defect in the 
section 5103(a) notice in this instance is harmless error. 

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
requested all medical information identified by the veteran.  
With regard to the veteran's request for additional medical 
examination with an opinion on the issue of service 
connection, the initial question is whether the veteran, in 
fact, had a head injury, as he described, during service; 
this is not a medical question requiring a medical opinion.  
There is no basis for speculating that additional unobtained 
evidence exists that would be relevant to the claim being 
decided herein.  The Board finds that the evidence, discussed 
infra, which includes his testimony and the recent VA 
examinations as to his need for aid and attendance warrants 
the conclusion that a remand for additional examination is 
not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2003); Wells 
v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by any failure of the VA in its duty to 
assist or notify, and that any such failure is no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  

II.  Background

The veteran's service medical records show that he reported a 
history of frequent or severe headaches on the June 1965 
service induction examination.  On a December 1965 service 
psychiatric examination, the diagnosis was severe passive-
aggressive reaction, manifested by stubbornness, 
procrastination, inefficiency, passive-obstructionism, and 
lack of motivation for staying in the army.  It was reported 
that he had a long history of a character or behavior 
disorder.  On the January 1966 report of medical history 
conducted in connection with his separation examination, the 
veteran indicated that he had or had had frequent or severe 
headaches and dizziness.  He reported that he had not had 
loss of memory or amnesia.  On the clinical examination, all 
pertinent findings were within normal limits.  

In a January 1978 letter, the veteran reported that he had 
been accidentally struck above the right eye in service.  He 
said that he began to have headaches several days later and 
reported this to his superiors and after tests were conducted 
an operation was suggested, but it was ultimately determined 
that the operation could result in blindness and was too 
risky.  

The veteran filed his formal claim for service connection for 
headaches in March 1978.

During a July 1978 VA neuropsychiatric examination the 
veteran reported that he had been accidentally struck above 
the right eye in service and had been unconscious for about 
30 minutes.  After examination, the diagnosis was cephalgia 
of undetermined etiology and type.  

In a May 1979 decision denying service connection for 
headaches, the Board found that that there was no increase in 
the veteran's pre-existing history of headaches during 
service, and that the service medical records were negative 
for treatment or findings relative to headaches.  

The veteran was admitted to a VA Medical Center in January 
1991 for evaluation of hypertension and fainting spells.  It 
was noted that he had had hypertension for 13 years.  During 
his admission, he underwent echocardiogram, EEG, and a CT 
scan of the head.  It was felt that his symptoms were due to 
vertebral basilar transient ischemic attacks or seizures.

On a July 1991 VA neurological examination, the veteran 
reported that he was having episodes of dizziness for about a 
year, and he began to have blackout spells in the preceding 
November.  The impression was vertebral basilar transient 
ischemic attacks.

In September 1991 the RO held that the veteran was entitled 
to a permanent and total disability rating for pension 
purposes based on hypertension, vertebral basilar transient 
ischemic attacks, and chronic lumbosacral strain.

On a March 1999 VA examination for aid and attendance, it was 
noted that the veteran reported that he could not take care 
of himself.  The examiner noted that the veteran's posture 
and appearance were normal.  There were no significant 
restrictions of the upper extremities, he was able to feed 
and bath himself but it was hard for him to get out of water 
without aid.  He used a cane to walk and was able to walk 
fairly well without a cane around the examination room.  The 
veteran reported that he had loss of bladder control with 
seizures.  The veteran stated that he was afraid of injury 
related to a possible seizure if there was no one to help 
him.  The diagnosis was seizure disorder allegedly a residual 
of a cerebral vascular accident.

On a March 1999 VA medical examination, the veteran reported 
that he had seizures about once a week and occasional 
blackout spells that were different from his seizures.  It 
was reported that he could bathe, clean, dress, and feed 
himself.  He reported that he was on medications for a 
seizure disorder, and on medication for high blood pressure.  
He had no symptoms of angina or congestive heart failure.  On 
objective examination, he did not appear dyspeptic, and 
walked without a cane.  He had normal range of motion of the 
extremities.  The diagnoses were poorly controlled 
hypertension, and residuals of stroke and seizures, to be 
further evaluated.

On a March 1999 VA neurological examination, the veteran 
reported that since the acute onset of right sided weakness 
in June 1998, he had continued weakness of his right side.  
Examination showed that he had he walked to the examination 
without a cane and had a slight limp of the left lower 
extremity.  Neurological findings were grossly normal.  On 
motor examination, he had 90 percent normal strength of the 
right upper extremity and lower extremity.  The diagnosis was 
history of left cerebral infarction with very mild right 
hemiparesis, and residual partial seizures with secondary 
generalizations.  It was the examiner's opinion that there 
was no demonstrated need for aid and attendance by a skilled 
health worker on a daily basis.

In May 1999 the RO found that the veteran was entitled to a 
special monthly pension by reason of being housebound.  

In April 2000 a VA physician reported that the veteran was 
unable to drive because of seizures, was unable to walk more 
than 5-6 blocks without assistance, and was unable to protect 
himself from hazards or danger.  The doctor reported that the 
veteran was able to keep himself clean, dress and undress 
himself, and attend to the needs of nature by himself.  

The diagnoses were arteriosclerotic heart disease, negative 
inspiratory force class II-B, Mets 4; degenerative joint 
disease; chronic lung condition; emphysema; and debility due 
to old age.

In January 2002 the veteran submitted copies of three letters 
in support of his claim.  A fellow soldier stated he was with 
the veteran in service when he was struck in the head by a 
weapon.  Another person recalled that the veteran had told 
him that he had been struck above the right eye with a rifle 
butt during service.  A final letter stated that the veteran 
was struck in the head in service, was diagnosed with an 
injury behind the right eye that could not be treated by 
surgery and caused the veteran to have severe head pain, poor 
vision and weakness.  

On a March 2002 VA cardiovascular examination, it was 
reported that that the veteran complained of angina on 
walking more than 50 feet on level ground or climbing 1 
flight of stairs.  The veteran reported that he used a cane 
for walking.  The diagnoses were coronary artery disease and 
hypertension.  The doctor estimated the veteran's METS at 4.  

On a March 2002 VA examination for aid and attendance, it was 
noted that the veteran was well developed and well nourished.  
He had right leg weakness.  There were no significant 
restrictions of the upper extremities. There were no 
significant restrictions of the spine, trunk, or neck.  The 
only limitation that affected his self-care or ambulation was 
postural hypertensive changes.  It was reported that that the 
veteran left his premises 1-2 times a week and that he drove 
himself.  The diagnoses were coronary artery disease and 
hypertension.


III.  Analysis

A.  Service connection for residual of head injury 
Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
service medical records do not show that he injured his head, 
and in a service psychiatric examination and his service 
separation examination, the veteran did not mention any head 
injury.  The veteran now claims that he was struck above the 
right eye and unconscious for about 20 minutes, yet on the 
history portion of his service separation examination, he 
indicated that he had not had any loss of memory or amnesia.  
In 1978, more than 10 years after service the veteran 
reported that he had headaches as the result of a head injury 
in service.  He has intermittently reported that he had a 
head injury since that time.  Later medical evidence shows 
that he has a diagnosis of a seizure disorder, but there is 
no medical evidence to trace such problems to claimed head 
injury in service; rather, in March 1999 the claimed seizure 
disorder was medically attributed to a cerebral vascular 
accident.  Without any medical or other objective evidence of 
a significant head injury in service, the Board must conclude 
that any residual of a head injury, including a seizure 
disorder, was not the result of the head injury in service as 
claimed by the veteran.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  New and material evidence to reopen a claim for service 
connection for headaches 
The veteran's claim for service connection for headaches was 
previously denied by the Board in May 1979.  Thus, the May 
1979 Board decision is considered final, with the exception 
that the claim may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7104; Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

As applicable to the present case, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" in 38 C.F.R. 
§ 3.156(a) was recently revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence. 
New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2002).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001; 
thus it does not apply to the instant case. 66 Fed. Reg. 
45620 (2001).  Even if the Board were to apply this new 
version of 38 C.F.R. § 3.156(a), there would be no difference 
in the outcome of the present appeal.

Evidence considered at the time of the May 1979 Board 
decision consisted of the veteran's service medical records 
and a report of an August 1978 VA examination.  Based on 
these records the Board found in its 1979 decision that there 
was no increase in the veteran's pre-existing history of 
headaches during service, and that the service medical 
records were negative for treatment or findings relative to 
headaches.  

Evidence since the time of the May 1979 Board decision 
consists of additional subsequent neurological complaints 
such as dizziness and complaints of seizures.  The veteran 
attributes these to a claimed head injury in service.  At the 
recent travel Board hearing the veteran stated that he 
continued to have headaches since service.  This testimony is 
duplicative of earlier assertions and thus not new.  Other 
evidence since the May 1979 Board decision includes 
statements from various laypersons to the effect that the 
veteran had persistent complaints of headaches and that he 
injured his head during service.  The record already showed 
that the veteran had a history of headaches that existed from 
the time of his service entrance examination.  The person who 
said that the veteran was struck in the head during service 
doesn't mention the more elaborate account that was proffered 
by the veteran that he was unconscious for 20-30 minutes and 
then taken away by ambulance.  Thus even accepting the 
statement that the veteran may have been struck by a rifle 
butt at some point in service, the lay statement does not 
support the symptoms or event related by the veteran, not 
does the statement tend to indicate that the veteran had 
residuals of a head injury starting soon after the injury.  
Finally the statement that attributed the veteran's severe 
head pain, poor vision and weakness to the claimed injury is 
from a layperson, who is not shown to have the competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Furthermore her statement to the effect that the 
veteran was diagnosed with an injury behind the right eye 
that could not be treated by surgery is simply a reiteration 
of early statements made by the veteran and it is totally 
unsupported by the evidence.  Thus the lay statements are not 
material evidence, since they are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156. 

There is no new and material evidence that links the 
veteran's complaints of headaches to service.  The May RO 
decision remains final.

C.  Entitlement to a total compensation rating
A total compensation rating based upon individual 
unemployability may be assigned where the combined schedular 
rating for the service-connected disabilities is less than 
100 percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  The veteran currently has no service-connected 
disability.  As this initial requirement for consideration of 
a total compensation rating has not been met, this claim must 
be denied as a matter of law. Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

D.  Entitlement to a special monthly pension
For improved pension purposes, a veteran will be considered 
in need of regular aid and attendance if he: (1) Is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) Is a patient in a 
nursing home because of mental or physical incapacity; or (3) 
Establishes a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 
3.351(c).

The evidence does not show that the veteran is blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less.  The evidence also does not show 
that the veteran is a patient in a nursing home.  Therefore, 
the Board will consider whether a factual need for aid and 
attendance is establishes pursuant to 38 C.F.R. § 3.352(a).

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his daily environment.

"Bedridden" will be a proper basis for the determination.  
For the purpose of this determination, "bedridden" will be 
that condition which, through its essential character, 
actually requires that the claimant remain in bed. The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the disabling 
conditions enumerated be found to exist before a favorable 
rating may be made.  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

Eligibility for aid and attendance requires that at least one 
of the enumerated factors of 38 C.F.R. § 3.352(a) be present.  
Turco v. Brown, 9 Vet. App. 222 (1996).

The recent examinations show that the veteran is not blind, 
and it is not asserted that he is blind.  He is not bedridden 
inasmuch as he is able to drive and is able to walk 50 feet 
without chest pain.  The examiners have found that he is able 
to attend to the wants of nature, feed and dress himself, and 
ambulate with the aid of a cane.  The greater weight of the 
evidence shows that he is able to protect himself from the 
hazards of his environment.  The treatment records do not 
show treatment for repeated injuries.  He is concerned about 
his ability to protect himself, but the evidence does not 
show an inability as contemplated in the regulation.  See 
38 C.F.R. § 3.352(a).

Accordingly, the Board finds that the criteria for 
entitlement to special monthly pension by reason of being in 
need of aid and attendance are not met.  The preponderance of 
the evidence is against the veteran's claim and that claim is 
denied.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.102, 3.351, 
3.352.

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for residuals of a head injury including a 
seizure disorder is denied.

The application to reopen a claim for service connection for 
headaches is denied.

A total compensation rating based on individual 
unemployability is denied.

A special monthly pension based on the need for aid and 
attendance is denied.



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



